Citation Nr: 0504472	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation greater than 30 
percent for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO granted service connection for PTSD and denied service 
connection for a heart disability claimed as due to either 
exposure to Agent Orange or as secondary to PTSD.  The 
veteran filed a notice of disagreement (NOD) in October 2002 
in which he expressed disagreement with the initial rating of 
30 percent assigned for PTSD and the denial of service 
connection for a heart disability secondary to PTSD.  The RO 
issued a statement of the case (SOC) in April 2003 and the 
veteran's substantive appeal was received in June 2003.  

Although the SOC addressed service connection for a heart 
disability due to exposure to Agent Orange, the Board notes 
that the NOD and substantive appeal contain no statements to 
the effect that the veteran was in disagreement with the 
denial of service connection for a heart disability under 
this theory of entitlement; hence, the Board has limited the 
claim for service connection for a heart disability to one 
claimed as secondary to service-connected PTSD, as on the 
title page.

Moreover, as the veteran has perfected an appeal as to the 
initial rating assigned for PTSD, the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  




REMAND

With regard to the claim for service connection for a heart 
disability as secondary to PTSD, the Board notes that there 
are several opinions of record addressing whether there is a 
causal relationship between service-connected PTSD and the 
veteran's heart disease.  However, none of the opinions 
sufficiently address the question of whether the veteran has 
additional disability resulting from aggravation of his non-
service-connected heart disability by his service-connected 
PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability).  Thus, the Board finds that this matter must be 
remanded to the RO in order to obtain such an opinion.  

In addition, the Board notes that the veteran last underwent 
a VA examination for his PTSD three years ago.  While this 
fact, in and of itself, is not a basis for ordering another 
examination, in a July 2004 statement, the veteran noted that 
his last examination was in 2002 and indicated that another 
examination was warranted.  Implied in this request is his 
belief that the disorder has worsened since the last 
examination, and that such examination does not reflect the 
current level of impairment.  As the veteran's claim involves 
a request for a higher initial rating for PTSD, and, pursuant 
to Fenderson, staged rating (assignment of different ratings 
for distinct periods of time based on the facts found) is to 
be considered, it is particularly important that the record 
include current findings to enable VA to assess the level of 
impairment due to PTSD.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for a higher initial rating for PTSD and the claim for 
service connection for a heart disability secondary to PTSD.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Hence, failure to report to any scheduled examination(s), 
without good cause, may result in denial of the claim(s).  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  The RO should specifically request 
that the veteran identify the Veteran's Center at which he 
has been receiving treatment for his PTSD, and directly 
request records from that facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of medical evidence submitted by 
the veteran in August 2004, after the RO's July 2, 2004 
certification of the appeal to the Board. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a heart 
disability secondary to PTSD and the 
claim for a higher initial rating for 
PTSD that is not currently of record.  
The RO should specifically request that 
the identify the Veteran's Center at 
which he has been receiving treatment for 
PTSD.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric and cardiology 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each  physician designated 
to examine the veteran, and the reports 
of each examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to each examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the rationale for 
any conclusions reached, in a printed 
(typewritten) report.  

Psychiatric examination - The 
psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the veteran's PTSD, and an explanation of 
what the score means.

Cardiology examination - The cardiologist 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any current heart 
disability  is aggravated (permanently 
worsened) by PTSD.  If so, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation 

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.    After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted by the veteran 
in August 2004, after the RO's July 2004 
certification of the appeal to the Board) 
and legal authority.  In adjudicating the 
claim for a higher initial rating for 
PTSD, the RO must document its specific 
consideration of whether "staged rating" 
pursuant to the Fenderson decision, cited 
to above, is warranted.

8.  In any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These  claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




